DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
Applicant’s Amendment filed on 01/19/2021 has been entered and made of record.
Currently pending Claims:	1, 3, 5-6, 11, and 12
Independent Claims:		1 and 3
Amended Claims:		1, 3, 5-6, 11, and 12
Cancelled or Withdrawn:	2, 4, 7-10 and 13
New Claim 			None
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 1, 3, 5-6, and 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suzuki et al (US 2006/0188021) hereinafter “Suzuki”.
Regarding claims 1 and 3 Suzuki
		Suzuki discloses A method (fig. 2“a detecting procedure for a motion vector according to the present embodiment” figs. 4A-4C, figs 5A-5C, fig. 8. hierarchical motion vector detection, 0038. Claims 3 recites “computer readable medium comprising instructions” and “a processor” (Suzuki, “actions of a program or the like, loaded into the memory” and “CPU” 0033, 0059), comprising:
	A) performing, with first version of a frame (“reduced image at a low resolution” 0038) to generate a first set of motion vectors based on a first set of search areas (Suzuki, the computation unit 44 detects the approximate motion vector using these reduced images” (i.e. search region 64a, [80X80 pixels original, 0039] reduced by 1/4 to 20X20 pixels, 0040. See also “hierarchical motion vector detection first, detecting “approximate motion vector based upon a reduced image at a low resolution.” [0038], see also 0032, 0038-0040, 0042-0044, and 0049);
B) determining, with the a second version of the frame based on the first set of motion vectors based on the first set of motion vectors, the second set of search areas being different than the first set of search areas (Suzuki, The search area necessary for performing “the first detection of the motion vector, i.e., for the first macro block on the uppermost row” is the search region 64a which is readout from frame memory in the original form (80X80 pixel data, i.e. 6400 pixel data is transmitted. For the second or subsequent macro block, “the image form of an original image being different than the search region used to detect the approximate motion vector, which is reduced by a factor of ¼ from 80x80 to 20x 20 (0040) being different than the ¼ down-converted search region 64a used to detect the approximate motion vector, see 0040,0042, also discussed with respect the limitation A above.)
and
		C) performing, with the second version of the frame based on the search areas Suzuki, “Subsequently, the computation unit 44 acquires the coding target macroblock and the original image of the reference image search region, and detects the motion vector based upon the macroblock and the original image of the search region thus acquired with reference to the approximate motion vector, 0040, 0032,0038-0040, 0042-0044, and 0049).
Regarding Claim 5, and 11 Suzuki
Suzuki discloses The method of claim 1, (A procedure for detecting a motion vector for a macro block in the second or subsequent row within the input image, FIG.2, FIG. 8), (frame memory 28) an SRAM 166) further comprising:
determining a left overlap area (66b) between a current reference window (64b) and a left reference window (determining 66b (dot-shadded region), fig. 4B, which is an overlap area between the search region 64b for the current block 62b and search region 64a previously used/loaded for searching the neighboring Left block 62a (fig, 4A), ¶44: note that Suzuki is determining the overlap in the search windows of the current and adjacent blocks respectively in order to avoid loading an already loaded reference data, ¶48, ¶57);
determining an upper overlap area (66d dot-shaded region, fig. 5A) between the current reference window (search region 64d for the leftmost MB in the second row, fig. 5A) and an upper reference window (Note that the region 68d is the non-overlapping region between the search region for the upper MB and the search region 64d for the current MB 62d); and
combining the left overlap area and the upper overlap area to define a combined overlap area (66e, fig. 5) of the current reference window (64d) and a non-overlapped area (68e, fig. 5B) of the current reference window (Suzuki, Fig. 5B, in performing motion search for MB 62e defines a search region 64e , however it only1 has 
(68b, fig 4B, 68e, fig. 5B, 68f fig. 5C) of the current reference window (64b, fig 4B; 64e fig 5B; 64f, fig 5c respectively) (frame memory 28)  (an SRAM 166)  (Suzuki, reads out the non-overlapping area 68b, 68e, 68f of the current search region 64b , fig 4; 64e, fig 5B; 64f, fig 5c respectively from the frame memory 28, ¶44, fig. 4B, ¶47); 
(frame memory 28) an SRAM 166) (Suzuki, reads out the non-overlapping area only, ¶44).
Regarding Claim 6 and 12 Suzuki
Suzuki discloses The method of claim 1 (A procedure for detecting a motion vector for a macro block in the second or subsequent row within the input image, FIG.2, FIG. 8), (frame memory 28) to the internal memory (an SRAM 166) further comprising:
determining a left overlap area between a current reference window and a left reference window (determining 66b (dot-shaded region), fig. 4B, which is an overlap area between the search region 64b for the current block 62b and search region 64a previously used/loaded for searching the neighboring Left block 62a (fig, 4A), ¶44: note that Suzuki is determining the overlap in the search windows of the current and adjacent blocks respectively in order to avoid loading an already loaded reference data, ¶48, ¶57).
determining an upper overlap area (66d dot-shaded region, fig. 5A) between the current reference window (search region 64d for the leftmost MB in the second row, fig. 5A) and an upper reference window (Note that the region 68d is the non-overlapping region between the search region for the upper MB and the search region 64d for the current MB 62d); and
determining a larger overlap area of the left overlap area and the upper overlap area (the overlap region 66e, (dot-shaded) in FIG. 5B is larger overlap region than 66d in fig. 5a and 66b in fig. 4B)
(frame memory 28) an SRAM 166, readout non-overlapped, ¶44); 
(frame memory 28) an SRAM 166) (Suzuki, reads out the non-overlapping area only, ¶44, ¶47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/     	Examiner, Art Unit 2481                                                                                                                                                                                                   /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Phong et al. (US 2004/0141554 A1) “[0008] U.S. Pat. No. 5,696,698, which is incorporated herein by reference in its entirety, describes one such device for addressing a cache memory of a motion picture compression circuit, in which banks of memory are arranged to store the search area, whereby successive motion estimation requires only partial loading of the required search area when the next reference macroblock has a sequential adjacent relationship with respect to the current reference macroblock.”